DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on February 22nd, 2022, amended claims 1, 5, 13, and 17 are entered. Claims 21-30 are canceled.
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
Applicant argues that the claim is significantly more than an abstract idea. The applicant has amended Claim 1 to include a limitation that “at a calibration time, and a plurality of estimation times to continuously monitor a health state of the object” and “while the sensor is continuously measuring the bio-signal, adaptively change an adjustment coefficient based on a bio-information variation that represents an amplitude change in the feature between the calibration time and each of the plurality of estimation times” as newly recited steps that cannot practically be performed in the mind. Examiner respectfully disagrees. The newly added limitations still recite mental steps for organizing information, analyzing biosignal content, and classifying data obtained through generic sensors.  
Applicant argues at Pg. 12 of the Reply that the “alleged judicial exception is integrated into a practical application of a biosensor that acquires bio-information with high accuracy by adaptively changing an adjustment coefficient based on a change in a feature between a calibration time and each of a plurality of estimation times”.  Examiner respectfully disagrees.
These judicial exceptions are not integrated into a practical application because the additional element which does not constitute a particular machine (i.e., both are recited at a high level of generality), nor are they integral to the process claimed. The step of “measur[ing] a bio-signal” from the sensing unit noted above is simply data gathering which is extra-solution activity and does not add significantly more to the abstract ideas identified, as it merely specifies the nature of the data which is exploited in the steps encompassing a mental process.  See MPEP 2106.05(g). Additionally, the limitations related to the bio-signal measurement and bio-information estimation merely generally link to a particular technical environment. See MPEP 2106.05(h). Each of the additional elements claimed, considered alone and in combination, do no more than generally link the use of the judicial exceptions identified to a particular technological environment or field of use. 
In consideration of each of the relevant factors and the claim elements individually and in combination, the claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. 
As noted below, the claims fall under the mathematical concepts group and/or the mental processes group.  “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
Applicant further argues at Pg. 12-13 of the Reply that the additional element “cannot be performed in the human mind because it is practically impossible for a human to ‘adaptively change an adjustment coefficient’ at substantially the same rate as the measurement speed of the sensor to continuously monitor the user’s health state”.  Examiner respectfully disagrees.
The claims recite mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.  Thus, the use of one or more “unit” in the method claims and a processor and medium in the apparatus claim does not prevent identification of the abstract idea as a mental process.  There is no time limit recited for performing the steps.  The claimed steps can be performed via pen and paper or in a person’s mind with no time limit.  The computer is merely utilized as a tool to perform the mental steps.
“The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, units, and memory perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Applicant’s arguments with respect to the rejection of claim(s) 1-4, 6, 9-16, and 18-20 under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
measure a bio-signal from an object…
obtain a feature based on the bio-signal… 
adaptively change an adjustment coefficient based on a bio-information variation…
estimate the bio-information by applying the adjustment coefficient to the bio-information variation.
Independent Claim 13 recites:
measuring a bio-signal from an object…
obtaining a feature based on the bio-signal…
adaptively changing an adjustment coefficient based on a bio-information variation…
estimating the bio-information by applying the adjustment coefficient to the bio-information variation.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of measuring, obtaining, adaptively changing, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “estimate/estimating the bio-information by applying the adjustment coefficient to the bio-information” in independent Claims 1 and 13 is a mathematical calculation to determine a relationship among data to estimate bio-information. Referring to paragraphs [0055]-[0056] of the specification, Equation 1 is utilized to estimate bio-information from an estimated feature, a reference feature, and bio-information obtained by an external measuring device. The step of “adaptively change/changing an adjustment coefficient” in independent Claims 1 and 13 is based on an adjustment coefficient function that outputs the adjustment coefficient, which is based on mathematical relationships described in [0074-0083] and Figures 4A-4B. Referring to paragraphs [0084]-[0085] of the specification, Equation 2 is utilized to estimate a final bio-information from an adjustment coefficient, a scale factor, the feature at the estimation time, and the feature at the reference time.
The claimed steps of measuring, obtaining, adaptively changing, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for estimation that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, obtaining, and estimating merely invoke a computer as a tool.
The data-gathering step (measuring) and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, obtaining, adaptively changing, and estimating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to estimate bio-information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, obtaining, adaptively changing, and estimating. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: sensor and processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0062]-[0064] and [0136]-[0137]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, obtaining, adaptively changing, and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Publication No. 2018/0146899; cited by Applicant; previously cited) in view of NPL Sun (Sun, S., Bezemer, R., Long, X., Muehlsteff, J., & Aarts, R. M. (2016). Systolic blood pressure estimation using PPG and ECG during physical exercise. Physiological measurement, 37(12), 2154.; cited by Applicant; previously cited).
Regarding Claim 1, Lee discloses an apparatus for estimating bio-information (Apparatuses and methods consistent with exemplary embodiments relate to estimating a biological component in a non-invasive manner; [0002]), the apparatus comprising: 
a sensor configured to measure a bio-signal from an object (a sensor configured to measure a calibration spectrum for a first duration and measure a biological component estimation spectrum for a second duration, based on light returning from an object; [0005]) at a calibration time (reference time period CT, Figures 5A-5B; [0087]; calibration time points, Figures 6A, 6B, 6C, 6D; [0045, 0098-0100]), and a plurality of estimation times to continuously monitor a health state of the object (measurer 110 to measure the plurality of evaluation spectra at predetermined intervals for a predetermined time period; [0082]); and 
a processor (processor; [0005]) configured to: 
obtain a feature based on the bio-signal (calibration spectrum…estimation spectrum; [0005]); 
while the sensor is continuously measuring the bio-signal, obtain an adjustment coefficient (b2, b3, b4, b5; Equation 4) based on a bio-information variation (When the background signals BS are obtained, the apparatus 100 may generate a prediction model using the Lambert Beer's law, as shown in Equation 4…b2, b3, b4, b5 denote coefficients of the background signals BS1, BS2, BS3, BS4, and BS5, respectively, which are calculated using a least square method; [0096]; Figure 9 Element 950); and 
estimate the bio-information (biological component; [0005]; blood glucose estimation; [0087-0096]; Figure 5A-5B) by applying the adjustment coefficient to the bio-information variation (estimate the biological component, based on the background spectrum and the biological component estimation spectrum, for the second duration in response to a command for measuring the biological component; [0005]; Figure 10 Element 1060).  
Lee fails to disclose adaptively changing an adjustment coefficient based on a bio-information variation that represents an amplitude change in the feature between the calibration time and each of the plurality of estimation times.
NPL Sun discloses adaptively changing an adjustment coefficient (coefficients; 2.5 Regression model – 2.6 Model validation) based on a bio-information variation that represents an amplitude change in the feature (2.4 Feature extraction) between the calibration time and each of the plurality of estimation times (This software calculated distances between neighboring detected peaks, distances between neighboring detected valleys, and the amplitude of each detected pulse. By comparing such values with the history values, the program determined the quality of each pulse; 2.3 Signal preprocessing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive teachings of NPL Sun into those of Lee in order to most accurately estimate the bio-information using the best quality signals, which would be obtained by comparing the changes in the features between measurement times and past values (Sun 2. Materials and Methods).

Regarding Claim 2, Lee discloses wherein the processor is further configured to obtain the bio-information variation by multiplying, by a scale factor, a variation of the obtained feature (Equations 1 and 4 show multiplication of the scale factor and obtained feature (bxBSx + bx+1BSx+1+…+ƐgLtCm)) in comparison to a feature that is obtained at a reference time (reference time period CT; [0087-0088]).  

Regarding Claim 3, Lee discloses wherein the processor is further configured to obtain the adjustment coefficient based on the obtained bio-information variation, using an adjustment coefficient function (b2, b3, b4, b5 denote coefficients of the background signals BS1, BS2, BS3, BS4, and BS5, respectively, which are calculated using a least square method; [0096]).  

Regarding Claim 4, Lee discloses wherein the adjustment coefficient function outputs the adjustment coefficient to be applied to the obtained bio-information variation to adjust the obtained bio-information variation (ΔCt, denotes a difference between blood glucose Ct, to be actually measured and the fasting blood glucose C0. b1, b2, b3, b4, b5 denote coefficients of the background signals BS1, BS2, BS3, BS4, and BS5, respectively, which are calculated using a least square method; [0089]; Figure 9 Element 950) so that the bio-information variation is closer to a reference bio-information variation (reference state CT; [0093]).    

Regarding Claim 6, Lee discloses wherein the adjustment coefficient function is defined using either one or both of a linear function and a non-linear function (Examiner’s Note: As best understood, all functions are either linear or non-linear. Therefore, this is an all-encompassing limitation) for intervals that are divided based on either one or both of a sign and a magnitude of the bio-information variation (b1, b2, b3, b4, b5 denote coefficients of the background signals BS1, BS2, BS3, BS4, and BS5, respectively, which are calculated using a least square method; [0089]; Figure 9 Element 950).

Regarding Claim 9, Lee discloses wherein the processor is further configured to obtain a bio-information estimation value by multiplying the obtained bio-information variation by the obtained adjustment coefficient and by adding an offset to the bio-information variation multiplied by the obtained adjustment coefficient (Equations 1 and 4 show multiplication of the obtained bioinformation (bx*BSx) and addition (bxBSx + bx+1BSx+1+…+ƐgLtCm)).  

Regarding Claim 10, Lee fails to disclose wherein the processor is further configured to obtain the feature by combining any or any combination of a shape of a waveform of the measured bio-signal, a time value and an amplitude value of a maximum point of the measured bio- signal, a time value and an amplitude value of a minimum point of the measured bio-signal, a time value and an amplitude value of a position of a pulse waveform component included in the measured bio-signal, and an area of the measured bio-signal.
Sun discloses wherein the processor is further configured to obtain the feature by combining any or any combination of a shape of a waveform of the measured bio-signal, a time value and an amplitude value of a maximum point of the measured bio- signal, a time value and an amplitude value of a minimum point of the measured bio-signal, a time value and an amplitude value of a position of a pulse waveform component included in the measured bio-signal, and an area of the measured bio-signal (Pg. 2158; Table 1; “Features extracted from the PPG waveform”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the waveform feature teachings of Sun into those of Lee in order to estimate bio-information by extracting various features associated with the waveforms (Sun Pg. 2158).

Regarding Claim 11, Lee discloses wherein the sensor comprises: a light source (light source 210; Figure 2) configured to emit light onto the object (The light source 210 may include a light emitting diode (LED), a laser diode, or a fluorescent body, and may emit light of a near-infrared ray (NIR) band or a mid-infrared ray (MIR) band. In particular, the light source 210 may include an array of a plurality of light sources which emit light of various wavelength bands in order to acquire accurate spectrum data. When the light source 210 emits light to the skin of a user, which is an object OBJ, in response to a control signal of the processor 120, the emitted light reaches a biological tissue, passing through the skin of the user. The light arriving at the biological tissue is scattered or reflected from the tissue and returns passing through the skin; [0061]); and a detector (light detector 220; Figure 2) configured to detect light that is scattered from the object (The detector 220 may detect the light returning from the skin of the user and measure a spectrum of the detected light. In this case, the detector 220 may be implemented with one or more InGaAs photodiodes, and a plurality of detectors may be provided; [0062]).  

Regarding Claim 12, Lee fails to disclose wherein the bio-information comprises any one or any combination of a blood pressure, a vascular compliance, an arterial stiffness, a stress index, a degree of fatigue, a skin elasticity, and a skin age.  
Sun discloses wherein the bio-information comprises any one or any combination of a blood pressure (Pg. 2154 “systolic blood pressure estimation”), a vascular compliance, an arterial stiffness, a stress index, a degree of fatigue, a skin elasticity, and a skin age.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the waveform teachings of Sun into those of Lee in order to utilize the relationships between waveform features to estimate blood pressure (Sun Pg. 2158).

Regarding Claim 13, Lee discloses a method of estimating bio-information (Apparatuses and methods consistent with exemplary embodiments relate to estimating a biological component in a non-invasive manner; [0002]), the method comprising: 
measuring a bio-signal from an object (a sensor configured to measure a calibration spectrum for a first duration and measure a biological component estimation spectrum for a second duration, based on light returning from an object; [0005]) at a calibration time (reference time period CT, Figures 5A-5B; [0087]; calibration time points, Figures 6A, 6B, 6C, 6D; [0045, 0098-0100]), and a plurality of estimation times to continuously monitor a health state of the object (measurer 110 to measure the plurality of evaluation spectra at predetermined intervals for a predetermined time period; [0082]); 
obtaining a feature based on the bio-signal (calibration spectrum…estimation spectrum; [0005]); 
while the bio-signal is continuously measured, obtaining an adjustment coefficient (b2, b3, b4, b5; Equation 4) based on a bio-information variation (When the background signals BS are obtained, the apparatus 100 may generate a prediction model using the Lambert Beer's law, as shown in Equation 4…b2, b3, b4, b5 denote coefficients of the background signals BS1, BS2, BS3, BS4, and BS5, respectively, which are calculated using a least square method; [0096]; Figure 9 Element 950); and 
estimating the bio-information (biological component; [0005]; blood glucose estimation; [0087-0096]; Figure 5A-5B) by applying the adjustment coefficient to the bio-information variation (estimate the biological component, based on the background spectrum and the biological component estimation spectrum, for the second duration in response to a command for measuring the biological component; [0005]; Figure 10 Element 1060).  
Lee fails to disclose adaptively changing an adjustment coefficient based on a bio-information variation that represents an amplitude change in the feature between the calibration time and each of the plurality of estimation times.
NPL Sun discloses adaptively changing an adjustment coefficient (coefficients; 2.5 Regression model – 2.6 Model validation) based on a bio-information variation that represents an amplitude change in the feature (2.4 Feature extraction) between the calibration time and each of the plurality of estimation times (This software calculated distances between neighboring detected peaks, distances between neighboring detected valleys, and the amplitude of each detected pulse. By comparing such values with the history values, the program determined the quality of each pulse; 2.3 Signal preprocessing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive teachings of NPL Sun into those of Lee in order to most accurately estimate the bio-information using the best quality signals, which would be obtained by comparing the changes in the features between measurement times and past values (Sun 2. Materials and Methods).

Regarding Claim 14, Lee discloses wherein the obtaining of the bio-information variation comprises obtaining the bio-information variation by multiplying, by a scale factor, a variation of the obtained feature (Equations 1 and 4 show multiplication of the scale factor and obtained feature (bxBSx + bx+1BSx+1+…+ƐgLtCm)) in comparison to a feature that is obtained at a reference time (reference time period CT; [0087-0088]). 
 
Regarding Claim 15, Lee discloses wherein the obtaining of the adjustment coefficient comprises obtaining the adjustment coefficient based on the obtained bio-information variation, using an adjustment coefficient function (b2, b3, b4, b5 denote coefficients of the background signals BS1, BS2, BS3, BS4, and BS5, respectively, which are calculated using a least square method; [0096]).  

Regarding Claim 16, Lee discloses wherein the adjustment coefficient function outputs the adjustment coefficient to be applied to the obtained bio-information variation to adjust the obtained bio-information variation (ΔCt, denotes a difference between blood glucose Ct, to be actually measured and the fasting blood glucose C0. b1, b2, b3, b4, b5 denote coefficients of the background signals BS1, BS2, BS3, BS4, and BS5, respectively, which are calculated using a least square method; [0089]; Figure 9 Element 950) so that the bio-information variation is closer to a reference bio-information variation (reference state CT; [0093]).    

Regarding Claim 18, Lee discloses wherein the adjustment coefficient function is defined using either one or both of a linear function and a non-linear function (Examiner’s Note: As best understood, all functions are either linear or non-linear. Therefore, this is an all-encompassing limitation) for intervals that are divided based on either one or both of a sign and a magnitude of the bio-information variation (b1, b2, b3, b4, b5 denote coefficients of the background signals BS1, BS2, BS3, BS4, and BS5, respectively, which are calculated using a least square method; [0089]; Figure 9 Element 950).

Regarding Claim 19, Lee discloses wherein the estimating of the bio-information comprises obtaining a bio-information estimation value by multiplying the obtained bio- information variation by the obtained adjustment coefficient and by adding an offset to the bio-information variation multiplied by the obtained adjustment coefficient (Equations 1 and 4 show multiplication of the obtained bioinformation (bx*BSx) and addition (bxBSx + bx+1BSx+1+…+ƐgLtCm)).  

Regarding Claim 20, Lee fails to disclose wherein the obtaining of the feature comprises obtaining the feature by combining any or any combination of a shape of a waveform of the measured bio-signal, a time value and an amplitude value of a maximum point of the measured bio-signal, a time value and an amplitude value of a minimum point of the measured bio-signal, a time value and an amplitude value of a position of a pulse waveform component included in the measured bio-signal, and an area of the measured bio-signal.
Sun discloses wherein the obtaining of the feature comprises obtaining the feature by combining any or any combination of a shape of a waveform of the measured bio-signal, a time value and an amplitude value of a maximum point of the measured bio-signal, a time value and an amplitude value of a minimum point of the measured bio-signal, a time value and an amplitude value of a position of a pulse waveform component included in the measured bio-signal, and an area of the measured bio-signal (Pg. 2158; Table 1; “Features extracted from the PPG waveform”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the waveform teachings of Sun into those of Lee in order to estimate bio-information by extracting various features associated with the waveforms (Sun Pg. 2158).
Examiner Comment
The prior art does not teach or suggest claims 5, 7-8 and 17. However, the claims are ineligible for patenting under 35 U.S.C. 101, as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791